Exhibit 10.2

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

BY AND BETWEEN

BANCSHARES OF FLORIDA, INC.

AND

Martin P. Mahan

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into
this 1st day of February, 2005, by and between Bancshares of Florida, Inc.
(“Bancshares” or “Employer”) and Martin P. Mahan (“Employee”). Employer and
Employee are collectively referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, Employer wishes to retain Employee as Bancshares’ Chief Operating
Officer and Executive Vice President to perform the duties and responsibilities
as are described in this Agreement and as the Employer’s Board of Directors
(“Board”) may assign to Employee from time to time; and

 

WHEREAS, Employee desires to become employed by the Employer and to serve as the
Employer’s Chief Operating Officer and Executive Vice President in accordance
with the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto represent, warrant, undertake, covenant
and agree as follows:

 

OPERATIVE TERMS

 

1. Employment and Term. Employer shall employ Employee pursuant to the terms of
this Agreement to perform the services specified in Section 2 herein. The
initial term of employment shall be for a period of three years, commencing on
January 1, 2005 (“Effective Date”). On each anniversary of the Effective Date,
this Agreement shall be automatically renewed for one additional year until
January 1, 2009, after which there will no further renewals of this Agreement.
Either Party, however, may terminate the renewals of this Agreement at any time
by giving the other Party written notice of its intent not to renew. Upon such
written notice, the Agreement shall expire at the end of the remaining term.

 

The Board or its Compensation Committee shall, on at least a semi-annual basis,
review Employee’s performance and this Agreement to determine if the Agreement’s
renewals should be continued. The Board’s or its Compensation Committee’s
decision shall be included in its meeting minutes.

 

2. Position, Responsibilities and Duties. During the term of this Agreement,
Employee shall devote all of his working time, attention, skill and best efforts
to accomplish and faithfully perform all of the duties assigned to Employee on a
full-time basis. Employee shall, at all times, conduct himself in a manner that
will reflect positively upon the Employer. Employee shall obtain and maintain
such licenses, certificates, accreditations and professional memberships and

 

Page 1 of 10



--------------------------------------------------------------------------------

designations as the Employer may reasonably require. Employee shall notify
Employer prior to any significant participation by him in any trade association
or similar organization. Employee shall also have the specific duties prescribed
in Schedule A.

 

3. Compensation. During the term of this Agreement, Employee shall be
compensated as described in Schedule B.

 

4. Payment of Business Expenses. Employee is authorized to incur reasonable
expenses in performing his duties hereunder. Employer will reimburse Employee
for authorized expenses, according to the Employer’s established policies,
promptly after Employee’s presentation of an itemized account of such
expenditures.

 

5. Illness or Incapacity.

 

(a) Duration: Employee shall be paid his full Base Salary for any period of his
illness or incapacity for up to one year; provided, however, that Employer shall
be responsible only for that portion of Employee’s Base Salary which is not
covered through any disability insurance provided by the Employer. If Employee’s
illness renders him unable to perform his duties under this Agreement for a
period longer than three consecutive months, at the end of such three-month
period or any such time thereafter, Employer may terminate Employee’s
employment, at which time the provisions of Section 5(c) shall apply.

 

(b) Continuation of Coverages: Notwithstanding any contrary provision herein,
following any termination of Employee’s employment pursuant to Section 5(a), the
Employer will continue any other life, health, and disability coverages for
Employee substantially identical to the coverages maintained prior to Employee’s
termination until the earlier of:

 

  (i) Employee’s full time employment by another Person;

 

  (ii) one year after the date of such termination (with the exception of any
disability insurance coverage in place, which shall be governed by the terms of
such policy); or

 

  (iii) the date of Employee’s death.

 

(c) Permanent Disability: In the event that Employee is terminated after having
been deemed by Employer to be permanently disabled, Employer shall continue to
pay Employee his full Base Salary for an additional nine months and thereafter
one-half of his Base Salary, up to a maximum of $82,500 per year, until the
earlier of:

 

  (i) Employee’s full time employment by another Person;

 

  (ii) Employee’s attainment of the age of 65; or

 

  (iii) the date of Employee’s death.

 

Provided, however, that Employer’s responsibility for paying Employee’s one-half
year’s Base Salary shall be reduced by any amount actually received by Employee

 

Page 2 of 10



--------------------------------------------------------------------------------

from any disability insurance coverage provided by the Employer, Social Security
Insurance, any bank-owned life insurance, supplemental retirement plan, or any
other similar government or Employer-sponsored plan or program.

 

6. Termination for Other than Illness or Incapacity.

 

(a) Death: This Agreement shall immediately terminate upon Employee’s death, in
which instance Employer shall pay to Employee’s estate any compensation accrued,
but not yet paid.

 

(b) Termination for Cause: The Employer shall have the right, at any time, upon
written notice of termination satisfying the requirements of Section 8 herein,
to terminate Employee’s employment hereunder, including termination for Cause as
determined by the Board of Directors. A termination for Cause shall be effective
immediately upon effectiveness of a notice of termination. For the purpose of
this Agreement, termination for “Cause” shall mean termination for:

 

(i) personal dishonesty resulting (directly or indirectly) in gain to or
personal enrichment of Employee at the expense of Employer, breach of fiduciary
duty, violation of any significant law, rule or regulation, violation of a final
cease-and-desist order, or personal default on indebtedness which is not
corrected within 30 days from the date of default.

 

(ii) insubordination, conduct unbecoming of a senior officer of a financial
institution which could have a material negative reflection on the Employer,
materially failing to perform the duties stated in Schedule A of this Agreement
(i.e., failing to perform the essential duties of Employee’s position),

 

In the event Employee is terminated for cause for one of the reasons listed in
(i) or (ii), Employee shall have no right to compensation or other benefits for
any period after such date of termination, other than compensation which was
accrued, but not yet paid and (in the case of termination pursuant to
Section 5[a]) the continuation of coverages and salary as described in
Section 5(b) and 5(c), or as provided below.

 

In the event Employee is terminated for cause for one of the reasons listed in
(ii), Employee shall have five days to appeal such termination in writing to the
Board. If Employee fails to appeal the termination within such five day period,
such termination shall become final and non-appealable.

 

If Employee does appeal a termination for cause for one of the reasons listed in
(ii), Employer and Employee shall submit the question of whether such
termination was properly for cause to a single arbitrator pursuant to the rules
of the American Arbitration Association. Such arbitrator shall be mutually
agreed upon by Employee and Employer. If Employee and Employer can not agree on
the selection of an arbitrator, each of them shall select one arbitrator, who in
turn shall select a third and the matter shall be submitted to a panel of those
three arbitrators. The decision of the arbitrator(s) shall be final, binding and
non-appealable.

 

Page 3 of 10



--------------------------------------------------------------------------------

If the arbitrator(s) rule in favor of Employer, the termination for cause shall
become final and non-appealable. If the arbitrator(s) rule in favor of the
Employee, the termination shall be deemed to not be a termination for cause, but
rather a termination without cause, and Employee shall be entitled to severance
benefits under Sections 6(f) and (g).

 

(c) Other Termination by Employer: If Employee is terminated by Employer other
than for Cause, Employee’s right to severance benefits under this Agreement
shall be as set forth in Sections 6(f) and (g) herein.

 

(d) Termination for Good Reason: Employee may terminate his employment hereunder
for Good Reason by delivering a notice of termination (as defined in Section 8).
For purposes of this Agreement, “Good Reason” shall mean a failure by Bancshares
to comply with any material provision of this Agreement, which failure has not
been cured within 15 business days after a notice of such noncompliance has been
given by the Employee to Bancshares. In the event Employee terminates his
employment for Good Reason, he shall be entitled to severance benefits as set
forth in Sections 6(f) and (g).

 

(e) Termination by Employee: Employee may terminate his employment hereunder and
this Agreement for any reason, by providing a notice of termination (as defined
in Section 8). In such event, Employee shall have no right to compensation or
other benefits after the date of termination, except for accrued but unpaid
compensation.

 

(f) Severance Payment: If Employee is entitled to severance benefits under
Sections 6(c) or (d), Employee shall be paid, as severance, the total Base
Salary (as defined in Schedule B) due for the remaining term of this Agreement,
which shall not exceed three years. If, however, the remaining term of this
Agreement is for a period of less than six months, the amount of the severance
payment shall be increased to six months’ total Base Salary (which is the
maximum duration of the agreement not to compete imposed on Employee by
Section 12[b]). Any such payment shall be made in substantially equal
semi-monthly installments on the 15th and last days of each month until paid in
full and shall only be paid subject to Employee’s execution of a full release in
favor of the Employer for any potential claims related to this Agreement or to
Employee’s employment with the Employer.

 

(g) Additional Severance Benefits: If Employee is entitled to severance benefits
under Sections 6(c) or (d), the Employer shall maintain in full force and
effect, for the continued benefit of the Employee any Employee benefit plans and
programs in which the Employee was entitled to participate immediately prior to
the date of termination for the shorter of:

 

  (i) one year from the date of termination; or

 

  (ii) the period of time ending on the date Employee becomes eligible for
participation in a comparable plan provided by another employer; provided,
however, that the Employee’s continued participation is possible under the
general terms and provisions of such plans and programs.

 

(h) Change-in-Control: In the event of a Change-in-Control (as defined

 

Page 4 of 10



--------------------------------------------------------------------------------

in Schedule B), Employee shall be entitled to the Change-in-Control payment set
forth in paragraph 7 of Schedule B, in addition to any other benefits provided
for in this Agreement.

 

7. Regulatory Provisions. Employer and Employee acknowledge that the laws and
regulations governing the Parties require that the employment of Employee be
governed by certain standards contained in those laws and regulations. To that
end, the Parties agree to be bound by the following provisions:

 

(a) Suspension/Temporary Prohibition: If the Employee is suspended and/or
temporarily prohibited from participating in the conduct and affairs of any bank
subsidiary of Bancshares by a notice served under Sections 8(e) or (g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. §1818[e][3] and [g][1]) Bancshares’
obligations under this Agreement shall be suspended as of the date of such
service unless stayed by appropriate proceedings. If the charges and the notice
are dismissed, Bancshares may in its discretion:

 

  (i) pay the Employee all or part of his compensation withheld while the
obligations under this Agreement are suspended; and

 

  (ii) reinstate (in whole or part) any of Bancshares’ obligations which were
suspended.

 

(b) Permanent Prohibition: If the Employee is removed and/or permanently
prohibited from participating in the conduct and affairs of any bank subsidiary
of Bancshares by an order issued under Sections 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. §1818[e][4] or [g][1]), all of Bancshares’
obligations under this Agreement shall terminate as of the effective date of the
order, but the Employee’s vested rights, if any shall not be affected.

 

(c) Default Under FDIA: If any bank subsidiary of Bancshares is in default (as
defined in Section 3[x][1] of the Federal Deposit Insurance Act), all
obligations under this Agreement shall terminate as of the date of default, but
this subsection of this Agreement shall not affect the Employee’s vested rights
if any.

 

8. Notice of Termination.

 

(a) Specificity: Any termination of Employee’s employment by Employer or by
Employee shall be communicated by written notice of termination to the other
Party. For purposes of this Agreement, a “notice of termination” shall mean a
dated notice which shall:

 

  (i) indicate the specific relevant termination provision in the Agreement;

 

  (ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provision;
and

 

  (iii) set forth the date of termination, which shall be not less than 30 days

 

Page 5 of 10



--------------------------------------------------------------------------------

nor more than 45 days after such notice of termination is given, unless another
Section of the Agreement requires or permits a different effective date.

 

(b) Delivery of Notices: All notices or resignations given or required to be
given herein shall be in writing, sent by United States first-class certified or
registered mail, postage prepaid, by way of overnight carrier, or by hand
delivery. If to Employee (or to the Employee’s spouse or estate upon the
Employee’s death) notice shall be sent to Employee’s last-known address, and if
to Employer, notice shall be sent to the Employer’s corporate headquarters. All
such notices shall be effective five days after having been deposited in the
mail if sent via first-class, certified, or registered mail, or upon delivery if
by hand delivery or if sent via overnight carrier. Either Party, by notice in
writing, may change or designate the place for receipt of all such notices.

 

9. Post-Termination Obligations. Employer shall pay to Employee such payments
and benefits as are required pursuant to this Agreement; provided, however, any
such payments shall be subject to Employee’s post-termination cooperation. Such
cooperation shall include the following:

 

(a) Employee shall furnish such information and assistance as may be reasonably
required by Employer in connection with any litigation or settlement of any
dispute between Employer and a customer or other third parties (including
without limitation serving as a witness in court or other proceedings);

 

(b) Employee shall provide such information or assistance to Employer in
connection with any regulatory examination by any state or federal regulatory
agency;

 

(c) Employee shall keep the Employer’s trade secrets and other proprietary or
confidential information secret to the fullest extent practicable, subject to
compliance with all applicable laws;

 

(d) Employee shall return all Employer’s property, including, but not limited
to, keys, credit cards, manuals and other written materials.

 

(e) Employee shall execute a full release of all potential claims related to
this Agreement or to Employee’s employment with the Employer in favor of the
Employer.

 

Upon submission of proper receipts, Employer shall promptly reimburse Employee
for any reasonable expenses incurred by Employee in complying with the
provisions of this Section.

 

10. Indebtedness. If during the term of this Agreement, Employee becomes
indebted to Employer or to one of Employer’s subsidiaries, for any reason,
Employer may, at its election, set off and collect any sums due Employee out of
any amounts which Employer may owe Employee pursuant to the terms of this
Agreement. Furthermore, upon the termination of this Agreement, all sums owed to
Employer by Employee shall become immediately due and payable. Employee shall
pay all expenses and Attorneys’ Fees actually or necessarily incurred by
Employer in connection with any collection proceeding for Employee’s
indebtedness. Notwithstanding any of the foregoing, any indebtedness to Employer
or to one of Employer’s subsidiaries, secured by a mortgage on Employee’s
residence shall not be subject to the foregoing provisions, but shall be
governed by the loan documents evidencing such indebtedness.

 

Page 6 of 10



--------------------------------------------------------------------------------

11. Maintenance of Trade Secrets and Confidential Information. Employee shall
use his best efforts and utmost diligence to guard and protect all of the
Employer’s (or any of Employer’s subsidiaries) trade secrets and confidential
information. Employee shall not, either during the term, or after termination,
of this Agreement, for whatever reason, use in any capacity, or divulge or
disclose in any manner, to any Person, the identity of Employer’s (or any of
Employer’s subsidiaries) customers, methods of operation, marketing or
promotional methods, processes, techniques, systems, formulas, programs, trade
secrets or other confidential information relating to Employer’s (or any of
Employer’s subsidiaries) business. Upon termination of this Agreement or
Employee’s employment, for any reason, Employee shall immediately return and
deliver to Employer or any of Employer’s subsidiaries, all records and papers
and all materials which bear employment trade secrets or confidential
information.

 

12. Competitive Activities.

 

(a) Limitation on Outside Activities: Employee agrees that during the term of
this Agreement, except with the express consent of the Board, Employee will not,
directly or indirectly, engage in, participate in, become a director of, render
advisory or other services to, become employed by, or make any financial
investment in any firm, corporation, business entity or business enterprise
competitive with or to any business of the Employer. Notwithstanding the
foregoing, Employee shall not be precluded or prohibited from owning passive
investments, including investments in the securities of other financial
institutions. Employee, however, shall be prohibited from making any investments
or commitments of time, accepting any positions or participating in any
activities which cause Employee to devote time to such investments, commitments,
positions or activities which interfere with Employee’s position with and
obligations to Bancshares.

 

(b) Agreement Not to Compete: Employee acknowledges that by virtue of his
employment with Employer, Employee will acquire an intimate knowledge of the
activities and affairs of Bancshares, including trade secrets and other
confidential matters. Employee, therefore, agrees that during the term of this
Agreement, and for a period of six months following the termination of
Employee’s employment hereunder, Employee shall not become employed, directly or
indirectly, whether as an employee, independent contractor, consultant, or
otherwise, with any Financial Institution, located in any Florida county where a
subsidiary of Bancshares has a main office or full-service branch office
(“Covered Area”), or with any Person whose intent it is to organize another
Financial Institution located in a Covered Area. Employee acknowledges that this
is the same duration of the minimum period that Employee would receive severance
benefits under Section 6, if he is entitled to such benefits.

 

Employee further agrees that for a period of 12 months following the termination
of Employee’s employment hereunder for any reason, Employee shall not, directly
or indirectly: (i) solicit the business of any then current customer (e.g.,
borrower or depositor) of the Employer or any of Bancshares’ subsidiaries,
regardless of whether or not Employee was responsible for generating such
customer’s business for the Employer or any of Bancshares’ subsidiaries; or
(ii) solicit any employees of Employer.

 

Employee hereby agrees that the duration of the anti-competitive covenant set
forth herein is reasonable, and that its geographic scope is not unduly
restrictive.

 

Page 7 of 10



--------------------------------------------------------------------------------

13. Remedies for Breach.

 

(a) Arbitration: The Parties agree that, except for the specific remedies for
Injunctive Relief as contained in Section 13(b), herein, any controversy or
claim arising out of or relating to this Agreement, or any breach thereof,
including, without limitation, any claim that this Agreement or any portion
thereof is invalid, illegal or otherwise voidable, shall be submitted to binding
arbitration before and in accordance with the Rules of the American Arbitration
Association. Judgment upon the determination and/or award of such arbitrator may
be entered in any court having jurisdiction thereof; provided, however, that
this clause shall not be construed to permit the award of punitive damages to
either Party. The prevailing party to said arbitration shall be entitled to an
award of reasonable Attorneys’ Fees. The venue for arbitration shall be in
Collier County, Florida.

 

(b) Injunctive Relief: The Parties acknowledge and agree that the services to be
performed by Employee are special and unique and that money damages cannot fully
compensate Employer in the event of Employee’s violation of the provisions of
Sections 11 and 12 of this Agreement. Thus, in the event of a breach of any of
the provisions of such Section, Employee agrees that Employer, upon application
to a court of competent jurisdiction, shall be entitled to an injunction
restraining Employee from any further breach of the terms and provision of such
Section. Should Employer prevail in an action seeking such an injunction,
Employee shall pay all costs and Attorneys’ Fees incurred by Employer in and
relating to obtaining such injunction. Employee’s sole remedy, in the event of
the wrongful entry of such injunction, shall be the dissolution of such
injunction and recovery of Attorneys’ Fees. Employee hereby waives any and all
claims for damages by reason of the wrongful issuance of any such injunction.

 

(c) Cumulative Remedies: Notwithstanding any other provision of this Agreement,
the injunctive relief described in Section 13(b) herein and all other remedies
provided for in this Agreement which are available to Employer as a result of
Employee’s breach of this Agreement, are in addition to and shall not limit any
and all remedies existing at law or in equity which may also be available to
Employer.

 

14. Assignment. This Agreement shall inure to the benefit of and be binding upon
the Employee, and to the extent applicable, his heirs, assigns, executors, and
personal representatives, and to the Employer, and to the extent applicable, its
successors, and assigns, including, without limitation, any Person which may
acquire all or substantially all of Bancshares’ assets and business, or with or
into which Bancshares may be consolidated or merged, and this provision shall
apply in the event of any subsequent merger, consolidation, or transfer.

 

15. Attorneys’ Fees. In the event that any claim or controversy hereunder is the
subject of any litigation or arbitration between the Parties, the prevailing
Party shall be entitled to an award of all reasonable costs, including
Attorneys’ Fees.

 

16. Miscellaneous.

 

(a) Amendment of Agreement: Unless as otherwise provided herein, this Agreement
may not be modified or amended except in writing signed by the Parties.

 

(b) Certain Definitions: For purposes of this Agreement, the following terms
whenever capitalized herein shall have the following meanings:

 

  (i) “Attorneys’ Fees” shall include the reasonable legal fees and

 

Page 8 of 10



--------------------------------------------------------------------------------

disbursements charged by attorneys and their related travel and lodging
expenses, court costs, paralegal fees, etc. incurred in arbitration, mediation,
settlement negotiations, discovery, trial, appeal or bankruptcy proceeding.

 

  (ii) “Financial Institution” shall mean any bank, savings and loan association
or bank holding company.

 

  (iii) “Person” shall mean any natural person, corporation, partnership
(general or limited), trust, association or any other business entity.

 

(c) Headings for Reference Only: The headings of the Sections and the
Subsections herein are included solely for convenient reference and shall not
control the meaning or the interpretation of any of the provisions of this
Agreement.

 

(d) Governing Law/Jurisdiction: This Agreement shall be construed in accordance
with and governed by the laws of the State of Florida. Any litigation involving
the Parties and their rights and obligations hereunder shall be brought in the
appropriate court in Collier County, Florida.

 

(e) Severability: If any of the provisions of this Agreement shall be held
invalid for any reason, the remainder of this Agreement shall not be affected
thereby and shall remain in full force and effect in accordance with the
remainder of its terms.

 

(f) Entire Agreement: This Agreement and all other documents incorporated or
referred to herein, contain the entire agreement of the Parties and there are no
representations, inducements or other provisions other than those expressed in
writing herein. No modification, waiver or discharge of any provision or any
breach of this Agreement shall be effective unless it is in writing signed by
both Parties. A Party’s waiver of the other Party’s breach of any provision of
this Agreement, shall not operate, or be construed, as a waiver of any
subsequent breach of that provision or of any other provision of this Agreement.

 

(g) Waiver: No course of conduct by Employer or Employee and no delay or
omission of Employer or Employee to exercise any right or power given under this
Agreement shall:

 

  (i) impair the subsequent exercise of any right or power, or

 

  (ii) be construed to be a waiver of any default or any acquiescence in, or
consent to, the curing of any default while any other default shall continue to
exist, or be construed to be a waiver of such continuing default or of any other
right or power that shall theretofore have arisen. Any power and/or remedy
granted by law and by this Agreement to any Party hereto may be exercised from
time to time, and as often as may be deemed expedient. All such rights and
powers shall be cumulative to the fullest extent permitted by law.

 

(h) Pronouns: As used herein, words in the singular include the plural, and the
masculine include the feminine and neuter gender, as appropriate.

 

Page 9 of 10



--------------------------------------------------------------------------------

(i) Recitals: The Recitals set forth at the beginning of this Agreement shall be
deemed to be incorporated into this Agreement by this reference as if fully set
forth herein, and this Agreement shall be interpreted with reference to and in
light of such Recitals.

 

(j) Amendment and Restatement: This Agreement amends and completely restates any
other employment agreements by and between Employee and Bancshares or any of its
subsidiaries. By executing this Agreement, Employee completely releases
Bancshares and all of its subsidiaries from any obligations under any such other
Agreements.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

EMPLOYEE   BANCSHARES OF FLORIDA, INC.

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Martin P. Mahan       Earl L. Frye         Chairman of the Board         of
Directors and Member of the         Compensation Committee

 

Page 10 of 10



--------------------------------------------------------------------------------

SCHEDULE A

 

Employee’s duties shall specifically include, but not be limited to:

 

  1. Building and maintaining a high quality employee team for Bancshares and
its subsidiaries (the “Company”);

 

  2. Overseeing and supervising all of the Company’s operating activities;

 

  3. Supervising the Company’s human resource and marketing departments;

 

  4. Keeping Bancshares’ Chief Executive Officer informed of important
developments concerning Bancshares, industry developments and regulatory
initiatives affecting Bancshares;

 

  5. Initiating changes to organization structure to accomplish objectives
developed with Bancshares’ Chief Executive Officer;

 

  6. Establishing and implementing marketing efforts to increase the business of
the Company, including increasing Bancshares fee and interest income;

 

  7. Assisting Bancshares’ Chief Executive Officer with the preparation of
Bancshares’ annual business plan and budget;

 

  8. Propose new policies and procedures to accomplish strategic plan objectives
more efficiently;

 

  9. Implementing and monitoring the Company’s annual business plan and budget;

 

  10. Overseeing Bancshares’ warrant plans and stock option plan(s);

 

  11. Recommending to Bancshares’ Chief Executive Officer any necessary
revisions to Bancshares’ three-year business plan;

 

  12. Overseeing status of employment contracts and other agreements binding by
the Company;

 

  13. Being responsible for the oversight of Bancshares’ subsidiary network;

 

  14. Coordinating with the Company’s attorneys, accountants and other service
providers to the extent necessary to further the business of Bancshares, keeping
in compliance with government laws and regulations and otherwise keeping
Bancshares in as good a financial and legal posture as possible;

 

  15. Maintaining adequate expense records relating to Employee’s activities on
behalf of the Company; and

 

  16. Conducting and undertaking all other activities, responsibilities, and
duties normally expected to be undertaken and accomplished y the Chief Operating
Officer of a publicly-traded financial institution holding company similar in
size and operation to the Company.



--------------------------------------------------------------------------------

SCHEDULE B

 

COMPENSATION

 

1. Base Salary: Employee shall receive an annual salary of $172,500 (the “Base
Salary”). Employer may adjust the Base Salary from time to time based upon the
Board’s evaluation of Employee’s performance. In no event, however, will the
Base Salary be reduced without Employee’s written concurrence.

 

2. Performance Bonuses: Employee may receive an annual performance bonus at the
discretion of the Board which shall not exceed 50% of the Base Salary. The
performance bonus shall be tied to Bancshares on a consolidated basis.
“Profitability” shall include, but not be limited to net profit, the financial
strength of Bancshares, implementing strategies to increase shareholder value or
such other measures as determined by the Board.

 

3. Vacation: Employee is entitled to four weeks paid vacation time per year on a
non-cumulative basis. Employee will be entitled to receive a lump sum payment
for up to 80 hours of unused vacation time.

 

4. Medical Benefits and Other Plans: Employee shall be permitted to participate
in all medical and healthcare benefit plans provided by Bancshares to its
officers. Employee shall also be permitted to participate in all other benefit
plans offered to senior officers of Bancshares’ subsidiaries.

 

5. Continuing Education: Employer will reimburse Employee for admission or
attendance fees for pre-approved educational meetings or seminars offered by
such organizations as the Florida Bankers Association.

 

6. Automobile Allowance: For the initial three-year term of the Agreement,
Employee shall be entitled to use of a Bancshares-owned or leased automobile in
accordance with the Employer’s policy. Employee shall be responsible for any
taxes due the Internal Revenue Service for his personal use of the vehicle. On
the third anniversary date of this Agreement, Employee shall become responsible
for ownership of his own automobile. Employer shall increase the Base Salary by
no less than $9,600 to compensate Employee for his automobile and related
expenses. For any business trips Employee is required to take from the county
where he is based, Employer shall reimburse Employee for any actually incurred
gasoline expenses.

 

7. Change in Control Payment: A “Change-in-Control” of the Employer shall mean
the first to occur of any one or more of the following:

 

  (i) any transaction, whether by merger, consolidation, asset sale,
recapitalization, reorganization, combination, stock purchase, tender offer,
reverse stock split, or otherwise, which results in the acquisition of, or
beneficial ownership (as such term is defined under rules and regulations
promulgated under the Securities Exchange Act of 1934, as amended) by any person
or entity or any group of persons or entities (other than the group consisting
of a majority of the directors currently serving on the Board of Directors as of
the date of this Agreement) “acting in concert,” as contemplated by
Section 225.41 of the Federal Reserve Board of Governors’ Regulation Y, of 25%
or more of the outstanding shares of common stock of the



--------------------------------------------------------------------------------

Employer, or

 

  (ii) the sale of all or substantially all of the assets of the Employer; or

 

  (iii) the liquidation of the Employer or a material amount of Employer’s
assets;

 

  (iv) the takeover or control of all or substantially all of the operations of
Employer, through any of the means specified above.

 

Upon the occurrence of a Change-in-Control, on the date of closing, Employer
shall pay to Employee a lump sum equal to 2.9 times his then current Base
Salary, plus the average of employee’s last two cash bonuses.